DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Specification
The amendment filed 10/18/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[0046] introducing that the nosing tongues are formed “unitarily” with the side edge surfaces.  
[0046] introducing that the front nosing tongue is disposed entirely within the side edge surface of the front nosing.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A securing device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies a securing device as an adhesive or mechanical fastener ([0051]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claims 1, 17 and 21, each recites that the front nosing tongue is formed “unitarily” along a portion of the side edge surface of the front nosing.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires that the tongue is unitary with the front nosing.  However, the specification as originally makes no mention of unitary formation of the tongue and nosing. The specification as originally filed provides a definition for integral (and “unitary”) but makes no mention of any specific structure being formed unitarily, including the tongue and front nosing.  Thus, there appears to be no support as originally filed for the limitation. In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.
Re claims 2, 17 and 21, each recites that the front nosing tongue is disposed entirely within the side edge surface of the front nosing.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires that the tongue is disposed entirely within the side edge surface.  However, the specification as originally makes no mention of particular disposition as claimed.  Thus, there appears to be no support as originally filed for the limitation. In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.
Claims 3-16 and 18-20 are rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 17 and 21, each recites that the front nosing tongue is formed “unitarily” along a portion of the side edge surface of the front nosing.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires that the tongue is unitary with the front nosing.  However, the specification as originally makes no mention of unitary formation of the tongue and nosing. The specification as originally filed provides a definition for integral (and “unitary”) but makes no mention of any specific structure being formed unitarily, including the tongue and front nosing.  Thus, it is unclear how the front nosing tongue is formed unitarily along a portion of the side edge surface of the front nosing.  For the purposes of this examination, this language will be interpreted as being required as if fully supported by the specification as originally filed. 
Re claims 2, 17 and 21, each recites that the front nosing tongue is disposed entirely within the side edge surface of the front nosing.  However, after a review of the original disclosure (and of the disclosure of the applications to which the pending application claims priority, if such priority is claimed), the Examiner can find no support for this limitation. The language requires that the tongue is disposed entirely within the side edge surface.  However, the specification as originally makes no mention of particular disposition as claimed.  Thus, it is unclear how the front nosing tongue is disposed entirely within the side edge surface of the front nosing.  For the purposes of this examination, this language will be interpreted as being required as if fully supported by the specification as originally filed.
Claims 3-16 and 18-20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2010/0287853) in view of Young (US 5,088,247).
Re claim 1, Chung discloses a returned stair tread assembly (Fig. 2 100) for use on an open portion of a stairway (Fig. 2), the returned stair tread assembly (100) comprising: 
a stair tread plate (10) made of wood ([0015]) having a front edge surface (13) and a side edge surface (15); 
a front nosing (20) made of solid wood ([0016]) having a front edge surface (22), a rear edge surface (21) and a side edge surface (25), the rear edge surface (21) of the front nosing (20) fitted flush (Fig. 3) against the front edge surface (13) of the stair tread plate (10); 
a return nosing (40) made of solid wood ([0018]) fitted flush (Fig. 4) against the side edge surface (15) of the stair tread plate (10) and the front nosing (20) so as to form an exposed joint (at 25/41) between the front nosing (20) and the return nosing (40) along the side edge surface (15) of the front nosing (20) and a front portion (41) of the return nosing (40); and 
the stair tread plate (10) having a side tongue (151) formed along the side edge surface (15) of the stair tread plate (10); 
the return nosing (40) having a side groove (431) formed along a portion of an inner surface (430) of the return nosing (40) and receiving the front nosing tongue (as modified below) of the front nosing (20) and the side tongue (151) of the stair tread plate (10); 
the front nosing tongue (as modified below) and the side tongue (151) disposed in the side groove (431) and slidably connect the stair tread plate (10) and the return nosing (40) along at least rear portions (rear of 40) of the return nosing (40),
but fails to disclose a securing device securing the return nosing to the front nosing and the stair tread plate only in a region including the exposed joint (though [0018] specifically identifies that 41 is “fixed to” 25), and the front nosing having a front nosing tongue formed along a portion of the side edge surface, and the stair tread plate wood as “solid” wood.  
However, Young discloses a securing device (the glue of Col 5 line 19-22) securing the return nosing (65) to the front nosing (64) and the stair tread plate (42) only in a region (at 64/65) including the exposed joint (Col 5 line 19-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the returned stair tread assembly of Chung with a securing device securing the return nosing to the front nosing and the stair tread plate only in a region including the exposed joint as disclosed by Young in order to better secure and rigidify the nosing to each other.  
In addition, Young discloses the front nosing (front of 14, shown in Fig. 2, unlabeled) having a front nosing tongue (22)  formed unitarily (Applicant’s specification defines “unitary” as a part made as a single part, or a part made of separate components fixedly (i.e., non-moveably) connected together; 22 and 24 are glued therein and are thus pate of separate components fixedly connected together) along a portion of the side edge surface (side edge of the front nosing) of the front nosing (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the returned stair tread assembly of Chung with the front nosing having a front nosing tongue formed unitarily along a portion of the side edge surface of the front nosing as disclosed by Young in order to resist pulling apart or deformation, especially as a result of expansion and contraction of a tread during ambient temperature and humidity changes, and with moisture content of the wood (Col 3 lines 5-14).
In addition, Young discloses the stair tread plate (14) wood (Claim 1) as being solid wood (Fig. 4 showing one layer for 14).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the returned stair tread assembly of Chung with the stair tread plate wood as “solid” wood (instead of being multi-layered as in Chung) as disclosed by Young in order to simplify manufacture and assembly by requiring only a single material for the tread plate instead of multiple.  
Re claim 4, Chung as modified discloses the returned stair tread assembly as defined in claim 1, but fails to disclose wherein a front end of the side groove is spaced from a forward end of the return nosing.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the returned stair tread assembly of Chung wherein a front end of the side groove is spaced from a forward end of the return nosing in order to reduce machining required, as Chung discloses 431 spaced from the rear, and the same can be equally applied to the front.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 5, Chung as modified discloses the returned stair tread assembly as defined in claim 1, but fails to disclose wherein a rear end (rear end of 431) of the side groove (431) is spaced from a forward end (41) of the return nosing (40).
Re claim 6, Chung as modified discloses the returned stair tread assembly as defined in claim 1, Young discloses wherein the securing device (the glue of Col 5 line 19-22) comprises an adhesive (the glue of Col 5 line 19-22) applied between adjoining surfaces (at 64/65) of the exposed joint (Col 5 line 19-22). 
Re claim 7, Chung as modified discloses the returned stair tread assembly as defined in claim 6, Young discloses wherein the adhesive is a wood glue (Col 4 line 49). 
Re claim 8, Chung as modified discloses the returned stair tread assembly as defined in claim 6, Young discloses wherein the securing device comprises a mechanical fastener (52 and/or 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the returned stair tread assembly of Chung wherein the securing device comprises a mechanical fastener as disclosed by Young in order to better secure and rigidify the nosing to each other.  
Re claim 9, Chung as modified discloses the returned stair tread assembly as defined in claim 1, Young discloses wherein the securing device comprises a mechanical fastener (52 and/or 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the returned stair tread assembly of Chung wherein the securing device comprises a mechanical fastener as disclosed by Young in order to better secure and rigidify the nosing to each other.  
Re claim 10, Chung as modified discloses the returned stair tread assembly as defined in claim 9, Young discloses wherein the exposed joint (at 64/65) further comprises an adhesive (the glue of Col 5 line 19-22) applied between adjoining surfaces (at 64/65) of the exposed joint (at 64/65), and wherein the adhesive (the glue of Col 5 line 19-22) does not extend rearwardly beyond the mechanical fastener (52 and/or 66, this is because Young disclose the glue at the exposed joint, and the fasteners are located rearwardly of the exposed joint).
Re claim 11, Chung as modified discloses the returned stair tread assembly as defined in claim 8, Young discloses wherein the mechanical fastener (52/66) is positioned rearwardly (Fig. 6 and Fig. 8) of the exposed joint (at 64/65).
Re claim 12, Chung as modified discloses the returned stair tread assembly as defined in claim 8, Young discloses wherein the mechanical fastener (52/66) is one of a nail (66), a dowel (52), and a screw.
Re claim 13, Chung as modified discloses the returned stair tread assembly as defined in claim 8, Young discloses wherein the mechanical fastener (52/66) is rearward (Fig. 6 and Fig. 8) of the exposed joint (at 64/65).
Re claim 14, Chung as modified discloses the returned stair tread assembly as defined in claim 1, wherein a rear end (rear end of 431) of the side groove (431) of the return nosing (40) is spaced from (Fig. 2) the rear edge surface (14) of the stair tread plate (10).
Re claim 15, Chung as modified discloses the returned stair tread assembly as defined in claim 1, wherein the stair tread plate (10), the front nosing (20) and the return nosing (40) are made of wood ([0014]-[0015]).
Re claim 16, Chung as modified discloses the returned stair tread assembly as defined in claim 1, wherein the stair tread plate (10) has a front tongue (131, see Fig. 4) formed along the front edge surface (13) of the stair tread plate (10), wherein the front nosing (20) has a rear groove (211) formed along the rear edge surface (21) of the front nosing (20), and wherein the front tongue (131) of the stair tread plate (10) is disposed in (Fig. 4) the rear groove (211) of the front nosing (20).
 
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims (for the reasons stated in the previous rejection) pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues the amended language of claim 1 requiring unitary formation and pieces made of solid wood.  Chung discloses each section as wood, though the stair tread plate is not “solid” wood.  This feature is addressed by Young.  In addition, the language “unitarily” is defined in Applicant’s specification.  Because the relied upon front nosing tongue of Young is glued, it satisfies Applicant’s own definition.  Finally, these features are features which were not present in the specification as originally filed, as identified above.  
Next, Applicant argues that modification of Chung with Young would render Chung inoperative for its intended use.  However, it’s intended use is a stair trade with nosing.  Modifying Chun, a stair tread with nosing, with a connection feature of Young, another stair tread with nosing, would still provide for a stair tread with nosing.  Thus, Chung would not be rendered inoperative for its intended use.  
Applicant next argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See the above rejection for the modification utilizing only knowledge which is within the level of ordinary skill in the art.  
Applicant next argues that the securing device relied upon discloses securement no only in a region of the exposed joint.  Applicant’s claims do not limit to only a region of the exposed joint.  As long as there is securement at the exposed joint (in addition to other locations), the claim limitation is met.  
Applicant next argues that the features requiring solid wood.  These features are addressed above.  
Applicant’s arguments regarding claims 21, 2-3 and 17 are moot in view of the indication of allowable subject matter, pending overcoming the rejections under 35 U.S.C. 112.  
Regarding claim 16, Applicant next argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See the above rejection for the modification utilizing only knowledge which is within the level of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635